DETAILED ACTION
This is a first Office action on the merits to the application filed 10/01/2019. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 10, 11, 13, 14, 16 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 1 recites the limitation “the UL transmission.” There is a lack of antecedent basis for this limitation. The applicant may correct this by changing this limitation into “a UL transmission”. 
Claim 8, line 5 recites the limitation “the second CAPC.” There is a lack of antecedent basis for this limitation. The applicant may correct this by changing this limitation into “a second CAPC”. 
Claim 14, line 7 recites the limitation “a network node of a wireless network”. It is not clear whether this network node refers to “a network node of a wireless network” recited in line 3, or another new network node. The applicant should clarify this limitation.
Claim 16, line 4 recites the limitation “the UL transmission” There is a lack of antecedent basis for this limitation. The applicant may correct this by changing this limitation into “a UL transmission”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 14, 15, 19 and 20 are rejected under 35 U.S.C. (102(a)(1) as being anticipated by Bergström ( WO 2017/163185 A1) hereinafter “Bergström”.
Regarding claim 1, Bergström teaches: 
A method, comprising: 
receiving, by a processor  of an apparatus implemented in a user equipment (UE) (Bergström, page 20, line 29: wireless device also referred to as a UE. Bergström, page 21, lines 5-10: processor executes instructions to provide some or all functions of this wireless device), from a network node of a wireless network a radio resource control (RRC) configuration indicating a first channel access priority class (CAPC) for one or more logical channels (Bergström, page 17, lines 26-29: In Step 802, the UE receives from a network node an indicator via RRC that indicates a mapping between one or more types of traffic and one or more types of classes, such as channel access priority classes or CAPCs. Page 18, line 7: mapping may associate the class with logical channels.) ; 
determining, by the processor, a second CAPC to be used for a listen- before-talk (LBT) procedure (Bergström, page 18, lines 19-20, 28-29: Step 806, the UE determines the class for the procedure (such as the look-before-talk LBT procedure) to perform for determining whether the UE can transmit in a channel); and 
performing, by the processor, the LBT procedure using the second CAPC to detect whether a channel is clear for transmission (Bergström, page 18, lines 28-31: Step 808, the UE performs the procedure for determining whether the UE can transmit in the channel, such as a look-before-listen LBT procedure.)

Regarding claim 2, which depends from claim 1, Bergström teaches the base claim. Bergström further teaches:
the determining of the second CAPC comprises determining the first CAPC for the one or more logical channels to be the second CAPC which is used in determining one or more LBT parameters regarding the LBT procedure (Bergström, page 11, lines 9-11, page 18, lines 25-27: Step 406, the UE can consider a first CAPC and a second CAPC indicating mapping between one or more types of traffic and one or more classes for the parameters for the LBT procedure, and a determination method, in Step 806 use the mapping to determine which class to use during the procedure, that is select the higher priority of the two CAPCs for the transmission (Step 806 can comprise Step 406). If the higher priority provides a higher likelihood of acquiring the channel for transmission, then that class would be selected.).

Regarding claim 6, which depend from claim 1, Bergström teaches the base claim. Bergström further teaches: 
receiving, by the processor, from the network node an indication of a CAPC determination method, 
wherein the determining of the second CAPC comprises determining the second CAPC based on the indicated CAPC determination method. (Bergström, page 17, lines 26-29: Step 802, the UE receives an indicator via the RRC signaling that is (or determines) a mapping between one or more types of traffic and one or more types of classes or CAPCs. Page 18, lines 19-20: Step 806, the UE then uses the mapping to determine the class to use during the (LBT) procedure. The UE may select the higher priority CAPC (Step 806 may include Steps 406)).

Regarding claim 7, which depends from claim 6 Bergström teaches the base claim. Bergström further teaches:
the indication of the CAPC determination method is included in the RRC configuration that indicates the first CAPC for the one or more logical channels or in a separate RRC configuration (Bergström, page 17, lines 26-29: In Step 802, the UE receives from a network node an indicator via RRC that indicates a mapping between one or more types of traffic and one or more types of classes, such as channel access priority classes or CAPCs. Page 18, line 7: mapping may associate the class with logical channels.)


Regarding claim 14, Bergström teaches:
An apparatus implementable in a user equipment (UE), comprising: 
a transceiver configured to wirelessly communicate with a network node of a wireless network (Bergström , page 20, line 32, page 21, line 1, also Fig 10: transceiver facilitates wireless communication between the network node and the UE) and
a processor coupled to the transceiver and configured to perform operations comprising: receiving, via the transceiver, (Bergström, Fig 10, showing transceiver coupled to processor coupled to memory for executing instructions for this procedure) from a network node of a wireless network a radio resource control (RRC) configuration indicating a first channel access priority class (CAPC) for one or more logical channels (Bergström, page 17, lines 26-29: In Step 802, the UE receives from a network node an indicator via RRC that indicates a mapping between one or more types of traffic and one or more types of classes, such as channel access priority classes or CAPCs. Page 18, line 7: mapping may associate the class with logical channels.); 
determining a second CAPC to be used for a listen-before-talk (LBT) procedure (Bergström, page 18, lines 19-20, 28-29: Step 806, the UE determines the class for the procedure (such as the look-before-talk LBT procedure) to perform for determining whether the UE can transmit in a channel); and 
performing, via the transceiver, the LBT procedure using the second CAPC to detect whether a channel is clear for transmission (Bergström, page 18, lines 28-31: Step 808, the UE performs the procedure for determining whether the UE can transmit in the channel, such as a look-before-listen LBT procedure.).

Regarding claim 15, which depend from claim 14, Bergström teaches the base claim. Bergström further teaches:
in determining the second CAPC, the processor is configured to determine the first CAPC for the one or more logical channels to be the second CAPC which is used in determining one or more LBT parameters regarding the LBT procedure (Bergström, page 11, lines 9-11, page 18, lines 19-27: Step 406, the UE can consider a first CAPC and a second CAPC indicating mapping between one or more types of traffic and one or more classes for the parameters for the LBT procedure, and a determination method, in Step 806 use the mapping to determine which class to use during the procedure, that is select the higher priority of the two CAPCs for the transmission (Step 806 can comprise Step 406). If the higher priority provides a higher likelihood of acquiring the channel for transmission, then that class would be selected.).

Regarding claim 19, which depend from claim 14, Bergström teaches the base claim. Bergström further teaches:
wherein the processor is further configured to perform operations comprising: 
receiving, via the transceiver, from the network node an indication of a CAPC determination method, 
wherein the determining of the second CAPC comprises determining the second CAPC based on the indicated CAPC determination method (Bergström, page 17, lines 26-29: Step 802, the UE receives an indicator via the RRC signaling that is (or determines) a mapping between one or more types of traffic and one or more types of classes or CAPCs. Page 18, lines 19-20: Step 806, the UE then uses the mapping to determine the class or CPAC to use during the (LBT) procedure. The UE may select the higher priority CAPC (Step 806 may include Steps 406).

Regarding claim 20, which depend from claim 19, Bergström teaches the base claim. Bergström further teaches:
wherein the indication of the CAPC determination method is included in the RRC configuration that indicates the first CAPC for the one or more logical channels or in a separate RRC configuration (Bergström, page 17, lines 26-29: In Step 802, the UE receives from a network node an indicator via RRC that indicates a mapping between one or more types of traffic and one or more types of classes, such as channel access priority classes or CAPCs. Page 18, line 7: mapping may associate the class with logical channels.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5, 8-13, 17 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Bergström, hereinafter “Bergström”, in view of Yang, et al. (US 2017/0238342 A1), hereinafter “Yang”, in further view of Wang (CN 106231614 A), hereinafter “Wang”.

Regarding claim 3, which depend from claim 1, Bergström teaches the base claim. Bergström teaches the UE determines the class CAPC for the LBT procedure to perform for determining whether the UE can transmit in an idle channel. (Bergström, page 18, lines 19-20, 28-29: Step 806, the UE determines the class for the procedure (such as the look-before-talk LBT procedure) to perform for determining whether the UE can transmit in a channel).
Bergström does not teach:
receiving, by the processor, from the network node an UL grant; and performing, by the processor, the UL transmission to the network node in a New Radio unlicensed spectrum (NR-U) responsive to the LBT procedure indicating the channel being clear for transmission.
However, Yang teaches:
receiving, by the processor, from the network node an UL grant; and performing, by the processor (Yang, [0028-0029] Processor 213 process the received signal, and executes program codes to allow wireless devices to perform the procedure), the UL transmission to the network node in a … unlicensed spectrum … responsive to the LBT procedure indicating the channel being clear for transmission (Yang, [0035], Lines 13, 15-18: The CAPC is determined by the eNB and signaled to the UE with the uplink (UL) grant, which is transmitted over an unlicensed carrier (within an unlicensed spectrum). The UE performs the LBT procedure using LBT parameters associated with the corresponding CAPC. Yang [0031], Lines 1-5: Based on the LBT procedure, the transmitter is allowed to transmit signals onto a shared wireless medium, depending on a clear channel assessment (CCA) indication that the channel is idle.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström with the teachings of Yang to provide additional means for determining one or more CAPCs to associate with the LBT procedure, with the motivation being to more accurately associate a class to the LBT procedure in regard to the latest and most accurate set of LBT parameters (Yang [0035], line 3-4).  
Bergström and Yang each alone or combined do not teach that the unlicensed spectrum is the New Radio unlicensed spectrum (NR-U). Wang teaches that the unlicensed spectrum is the New Radio (Wang, Fig 2, Steps S201-S203,  when a new radio NR service is transmitted on the unlicensed frequency band, the NR service performs an LBT mechanism before occupying the channel. When the channel is in an idle state, NR traffic can be performed.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Berstrom and Yang with the teachings of Wang to have the LBT procedure utilized on the New Radio unlicensed spectrum with the motivation to promote co-existence and improved utilization of spectrum resources between various unlicensed spectrum users, such as unlicensed WiFi (802.11) and growing NR services such as enhanced mobile broadband and Internet of Things (IoT)  (Wang, Background)
 
Regarding claim 4, which depend from claim 3, the combination of Bergström, Yang and Wang teaches the base claim. Bergström does not teach:
receiving of the UL grant comprises receiving the UL grant along with a third CAPC.
However, Yang teaches:
receiving of the UL grant comprises receiving the UL grant along with a third CAPC. (Yang, [0035], lines 16-18: The CAPC is determined by the eNB and signaled to the UE via PDCCH associated with the uplink grant.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström with the teachings of Yang to provide additional means for determining one or more CAPCs to associate with the LBT procedure, with the motivation being to more accurately associate a class to the LBT procedure in regard to the latest and most accurate set of LBT parameters (Yang [0035], line 3-4).

Regarding claim 5, which depend from claim 4, Bergström and Yang teaches the base claim. Bergström does not teach:
determining of the second CAPC comprises determining the third CAPC received with the UL grant to be the second CAPC which is used in determining one or more LBT parameters regarding the LBT procedure.
However, Yang teaches:
determining of the second CAPC comprises determining the third CAPC received with the UL grant to be the second CAPC which is used in determining one or more LBT parameters regarding the LBT procedure.  (Yang, [0035], lines 16-18: The CAPC for the LBT procedure (second CAPC) is determined by the eNB, and signaled to the UE via PDCCH associated with the uplink grant. The UE performs the procedure using the LBT parameters associated with the CAPC.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström with the teachings of Yang to provide additional means for determining one or more CAPCs to associate with the LBT procedure, with the motivation being to more accurately associate a class to the LBT procedure in regard to the latest and most accurate set of LBT parameters (Yang [0035], line 3-4).

Regarding claim 8,  Bergström teaches:
determining, by a processor of an apparatus implemented in a user equipment (UE) (Bergström, page 20, line 29: wireless device also referred to as  a UE. Bergström, page 21, lines 5-10: processor executes instructions to provide some or all functions of this wireless device), a channel access priority class (CAPC) to be used for a listen- before-talk (LBT) procedure (Bergström, page 18, lines 19-20, 28-29: Step 806, the UE determines the class for the procedure (such as the look-before-talk LBT procedure) to perform for determining whether the UE can transmit in a channel) ; 
Bergström, page 18, lines 28-31: Step 808, the UE performs the procedure for determining whether the UE can transmit in the channel, such as a look-before-listen LBT procedure.); 
…
Bergström does not teach:
performing,  an uplink (UL) transmission to a network node of a wireless network in a New Radio unlicensed spectrum (NR-U) responsive to the LBT procedure indicating the channel being clear for transmission.
However, Yang teaches:
performing, an uplink (UL) transmission to the network node in a wireless network in a … unlicensed spectrum … responsive to the LBT procedure indicating the channel being clear for transmission (Yang, [0035], Lines 13, 15-18: The CAPC is determined by the eNB and signaled to the UE with the uplink (UL) grant, which is transmitted over an unlicensed carrier (within an unlicensed spectrum). The UE performs the LBT procedure using LBT parameters associated with the corresponding CAPC. Yang [0031], Lines 1-5: Based on the LBT procedure, the transmitter is allowed to transmit signals onto a shared wireless medium, depending on a clear channel assessment (CCA) indication that the channel is idle.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström with the teachings of Yang to follow through with sending an uplink transmission when the channel is clear with the motivation to provide proper synchronization of the uplink transmission, and fair and efficient spectrum sharing of the unlicensed wireless spectrum with other users such as WiFi. (Yang [0006])  
(Wang, Fig 2, Steps S201-S203: when a new radio NR service is transmitted on the unlicensed frequency band, the NR service performs an LBT mechanism before occupying the channel. When the channel is in an idle state, NR traffic can be performed.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström and Yang with the teachings of Wang to have the LBT procedure utilized on the New Radio unlicensed spectrum with the motivation to promote co-existence and improved utilization of spectrum resources between various unlicensed spectrum users, such as unlicensed WiFi (802.11) and growing NR services such as enhanced mobile broadband and Internet of Things (IoT)  (Wang, Background)

Regarding claim 9, which depend from claim 8, the combination of Bergström, Yang and Wang teaches the base claim. Bergström teaches:
receiving, by the processor, from the network node an indication of a CAPC determination method, 
wherein the determining of the CAPC to be used for the LBT procedure comprises determining the CAPC based on the indicated CAPC determination method. (Bergström, page 17, lines 26-29: Step 802, the UE receives an indicator via the RRC signaling that is (or determines) a mapping between one or more types of traffic and one or more types of classes or CAPCs. Page 18, lines 19-20: Step 806, the UE then uses the mapping to determine the class to use during the (LBT) procedure. The UE may select the higher priority CAPC (Step 806 may include Steps 406)).

Regarding claim 10, which depend from claim 9, the combination of Bergström, Yang and Wang teaches the base claim. Bergström teaches:
receiving of the indication of the CAPC determination method comprises receiving a radio resource control (RRC) configuration indicating the CAPC determination method. (Bergström, page 17, lines 26-29: In Step 802, the UE receives from a network node an indicator via RRC that indicates a mapping between one or more types of traffic and one or more types of classes, such as channel access priority classes or CAPCs. Page 18, line 7: mapping may associate the class with logical channels.)

Regarding claim 11, which depend from claim 9, the combination of Bergström, Yang and Wang teaches the base claim. Bergström teaches:
receiving, by the processor, from the network node a radio resource control (RRC) configuration indicating a CAPC for one or more logical channels (Bergström, page 17, lines 26-29: In Step 802, the UE receives from a network node an indicator via RRC that indicates a mapping between one or more types of traffic and one or more types of classes, such as channel access priority classes or CAPCs. Page 18, line 7: mapping may associate the class with logical channels.), 
wherein the indication of the CAPC determination method indicates a UE-based determination method (Bergström, page 18, lines 19-20, 28-29, Steps 802-806: the UE determines the class for the procedure (such as look-before-talk LBT procedure) to perform for determining whether the UE can transmit in a channel. The UE determines the CAPC, i.e. a UE-based determination method.), and 
wherein the determining of the CAPC to be used for the LBT procedure comprises determining the CAPC for the one or more logical channels to be the CAPC to be used for the LBT procedure. (Bergström, page 11, lines 9-11, page 18, lines 25-27: Step 406, the UE can consider a first CAPC and a second CAPC indicating mapping between one or more types of traffic and one or more classes for the parameters for the LBT procedure, and a determination method, in Step 806 use the mapping to determine which class to use during the procedure. Page 18, line 7: mapping may associate the class with logical channels.)

Regarding claim 12, which depend from claim 9, the combination of Bergström, Yang and Wang teaches the base claim. 
Bergström teaches the UE determines the class CAPC for the LBT procedure to perform for determining whether the UE can transmit in an idle channel. (Bergström, page 18, lines 19-20, 28-29: Step 806, the UE determines the class for the procedure (such as the look-before-talk LBT procedure) to perform for determining whether the UE can transmit in a channel).
Bergström does not teach:
receiving, by the processor, from the network node an UL grant for the UL transmission., 
wherein the indication of the CAPC determination method indicates a network-based determination method, and 
wherein the determining of the CAPC to be used for the LBT procedure comprises determining a CAPC received along with the UL grant to be the CAPC to be used for the LBT procedure.
However, Yang teaches:
receiving, by the processor, from the network node an UL grant for the UL transmission (Yang, [0035], Lines 13, 15-18: The CAPC is determined by the eNB and signaled to the UE with the uplink (UL) grant, which is transmitted over an unlicensed carrier (within an unlicensed spectrum)., 
wherein the indication of the CAPC determination method indicates a network-based determination method (Yang, [0035], lines 16-18: The CAPC for the LBT procedure (second CAPC) is determined by the eNB, also meaning ‘network-based’, i.e. by the network node in this case. Further, the CAPC is signaled to the UE via PDCCH associated with the uplink grant. The UE performs the procedure using the LBT parameters associated with the CAPC.), and 
wherein the determining of the CAPC to be used for the LBT procedure comprises determining a CAPC received along with the UL grant to be the CAPC to be used for the LBT procedure (Yang, [0035], Lines 13, 15-18: The CAPC is determined by the eNB and signaled to the UE with the uplink (UL) grant. The UE performs the LBT procedure using LBT parameters associated with the corresponding CAPC.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström with the teachings of Yang to provide additional methods and parameters, via the UL grant, to determine the class (CAPC) for the LBT procedure with the motivation to include more options to address additional unlicensed wireless spectrum, and accommodate the exponential rise in UE and new services such as IoT, Internet of Things. (Yang [0004].) 

Regarding claim 13, which depend from claim 9, the combination of Bergström, Yang and Wang teaches the base claim. Bergström teaches:
receiving, by the processor (Bergström, page 21, lines 5-10: processor executes instructions to provide some or all functions of this wireless device), from the network node a radio resource control (RRC) configuration indicating a first CAPC for one or more logical channels (Bergström, page 17, lines 26-29: In Step 802, the UE receives from a network node an indicator via RRC that indicates a mapping between one or more types of traffic and one or more types of classes, such as channel access priority classes or CAPCs. Page 18, line 7: mapping may associate the class with logical channels.); and 
…
wherein the determining of the CAPC to be used for the LBT procedure comprises: 
(Bergström, page 17, lines 26-29: Step 802, the UE receives an indicator via the RRC signaling that is (or determines) a mapping between one or more types of traffic and one or more types of classes or CAPCs. Page 18, lines 19-20: Step 806, the UE then uses the mapping to determine the class to use during the (LBT) procedure. The UE may select the higher priority CAPC (Step 806 may include Steps 406)) responsive to the indication of the CAPC determination method indicating a UE-based determination method (Bergström, page 18, lines 19-20, 28-29: Steps 802-806, the UE determines the class for the procedure (such as the look-before-talk LBT procedure) to perform for determining whether the UE can transmit in a channel. The UE determines the CAPC, i.e. a UE-based determination method.), 
…
Bergström does not teach:
receiving, by the processor, from the network node an UL grant and a second CAPC, 
wherein the determining of the CAPC to be used for the LBT procedure comprises: 
determining the second CAPC received along with the UL grant to be the CAPC to be used for the LBT procedure responsive to the indication of the CAPC determination method indicating a network- based determination method.
However, Yang teaches:
receiving, by the processor, from the network node an UL grant and a second CAPC (Yang, [0035], Lines 13, 15-18: The CAPC is determined by the eNB and signaled to the UE with the uplink (UL) grant. The UE performs the LBT procedure using LBT parameters associated with the corresponding CAPC.)
wherein the determining of the CAPC to be used for the LBT procedure comprises: 
(Yang, [0035], lines 16-18: The CAPC for the LBT procedure (second CAPC) is determined by the eNB, meaning ‘network-based’, i.e. by the network node in this case. Further, the CAPC is signaled to the UE via PDCCH associated with the uplink grant. The UE performs the procedure using the LBT parameters associated with the CAPC.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström with the teaching of Yang to offer a second, beneficial method for determining the CAPC for the LBT procedure, with the motivation to improve uplink LBT prioritization performance and efficient spectrum utilization, in light of future NR services such as Massive Internet of Things Communications (MECH) that need to support connections of people and objects over 100 million/sq kilometer.

Regarding claim 16, which depend from claim 14, Bergström teaches the base claim.
 Bergström does not teach:
receiving, via the transceiver, from the network node an UL grant; and  29 Attorney Docket No.: MDTK.0428US 
Inventorship: Mehmet Kunt et al.performing, via the transceiver, the UL transmission to the network node in a New Radio unlicensed spectrum (NR-U) responsive to the LBT procedure indicating the channel being clear for transmission.
However, Yang teaches:
receiving, via the transceiver, from the network node an UL grant (Yang, [0028-0029] Transceiver 216 process the received signal, and forwards it to the processor that executes program codes to allow wireless devices to perform the procedure. Yang, [0035], Lines 13, 15-18: The CAPC is determined by the eNB and signaled to the UE with the uplink (UL) grant,); and  29 Attorney Docket No.: MDTK.0428US 
Yang, [0035], Lines 13, 15-18: The UE performs the LBT procedure using LBT parameters associated with the corresponding CAPC. Yang [0031], Lines 1-5: Based on the LBT procedure, the transmitter is allowed to transmit signals onto a shared wireless medium, depending on a clear channel assessment (CCA) indication that the channel is idle.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström with the teachings of Yang to provide additional means for determining one or more CAPCs to associate with the LBT procedure, with the motivation being to more accurately associate a class to the LBT procedure in regard to the latest and most accurate set of LBT parameters (Yang [0035], lines 3-4).  
Bergström and Yang each alone or combined do not teach that the unlicensed spectrum is the New Radio unlicensed spectrum (NR-U). Wang teaches that the unlicensed spectrum is the New Radio unlicensed spectrum (NR-U), for performing an LBT procedure to determine whether to transmit in the idle channel (Wang, Fig 2, Steps S201-S203:  when a new radio NR service is transmitted on the unlicensed frequency band, the NR service performs an LBT mechanism before occupying the channel. When the channel is in an idle state, NR traffic can be performed.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Berstrom and Yang with the teachings of Wang to have the LBT procedure utilized on the New Radio unlicensed spectrum with the motivation to promote improved utilization and co-existence of spectrum resources between various unlicensed spectrum users, such as unlicensed WiFi (802.11) and growing NR services such as enhanced mobile broadband and Internet of Things (IoT)  (Wang, Background)

Regarding claim 17, which depend from claim 16, Bergström teaches the base claim.
Bergström does not teach:
receiving the UL grant, the processor is configured to receive the UL grant along with a third CAPC.
However, Yang teaches:
receiving the UL grant, the processor is configured to receive the UL grant along with a third CAPC (Yang, [0035], Lines 13, 15-18: The CAPC is determined by the eNB and signaled to the UE with the uplink (UL) grant. The UE performs the LBT procedure using LBT parameters associated with the corresponding CAPC.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström with the teachings of Yang to provide additional means for determining one or more CAPCs to associate with the LBT procedure, with the motivation being to more accurately associate a class to the LBT procedure in regard to the latest and most accurate set of LBT parameters (Yang [0035], lines 3-4).

Regarding claim 18, which depend from claim 17, Bergström teaches the base claim.
 Bergström does not teach:
determining of the second CAPC comprises determining the third CAPC received with the UL grant to be the second CAPC which is used in determining one or more LBT parameters regarding the LBT procedure.
However, Yang teaches:
determining of the second CAPC comprises determining the third CAPC received with the UL grant to be the second CAPC which is used in determining one or more LBT parameters regarding the LBT procedure.  (Yang, [0035], lines 16-18: The CAPC for the LBT procedure (second CAPC) is determined by the eNB, and signaled to the UE via PDCCH associated with the uplink grant. The UE performs the procedure using the LBT parameters associated with the CAPC.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bergström with the teachings of Yang to provide additional means for determining one or more CAPCs to associate with the LBT procedure, with the motivation being to more accurately associate a class to the LBT procedure in regard to the latest and most accurate set of LBT parameters.  (Yang [0035], lines 3-4).

Conclusion
                                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/R.M./   02/16/2021Examiner, Art Unit 2461                                                                                                                                                                                                        

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461